Locher, J.
The cardinal question presented in this action is whether the legal representative of the estate of a workers’ compensation claimant may appeal a decision of the Industrial Commission to a common pleas court pursuant to R.C. 4123.519. We hold in the negative and, accordingly, reverse the judgment of the court of appeals.
This issue was originally raised by the appellants in the court of appeals upon their filing of a motion to dismiss for lack of subject matter jurisdiction. “Where a court has no jurisdiction over the subject matter of an action or an appeal, a challenge to jurisdiction on such ground may effectively be made for the first time on appeal in a reviewing court.” Jenkins v. Keller (1966), 6 Ohio St. 2d 122, 35 O.O. 2d *140147, 216 N.E. 2d 379, paragraph five of the syllabus. See, also, Fox v. Eaton Corp. (1976), 48 Ohio St. 2d 236, 2 O.O. 3d 408, 358 N.E. 2d 536.1 The court of appeals overruled the motion.
Appellants maintain that the trial court lacked subject matter jurisdiction over this cause of action because (1) R.C. 4123.519 is the only statute that could have vested the common pleas court with subject matter jurisdiction over this claim, and (2) R.C. 4123.519 does not afford a right of appeal to the legal representative of a claimant’s estate. We agree. “Courts of Common Pleas do not have inherent jurisdiction in workmen’s compensation cases but only such jurisdiction as is conferred on them under the provisions of the Workmen’s Compensation Act.” Jenkins, supra, at paragraph four of the syllabus. The jurisdiction of the court of common pleas over workers’ compensation claims is not included within its general jurisdiction. However, jurisdiction over such claims is provided by R.C. 4123.519.
R.C. 4123.519 provides in pertinent part:
“The claimant or the employer may appeal a decision of the industrial commission or of its staff hearing officer made pursuant to division (B)(6) of section 4121.35 of the Revised Code in any injury or occupational disease case, other than a decision as to the extent of disability, to the court of common pleas of the county in which the injury was inflicted or in which the contract of employment was made if the injury occurred outside the state, or in which the contract of employment was made if the exposure occurred outside the state.* * *” (Emphasis added.)
The language of this statute is clear and unambiguous. Two parties have been given the right of appeal from a decision of the Industrial Commission by the General Assembly — the claimant and the employer. Appellee filed the instant appeal pursuant to R.C. 4123.519. However, he is neither a claimant nor an employer.
Appellee argues that he does have the right to appeal the decision of the Industrial Commission based on this court’s decision in Whitmore v. Indus. Comm. (1922), 105 Ohio St. 295, 136 N.E. 910. In that case, a dependent widow died while her claim for death benefits was pending. She had taken the necessary steps to present her claim to the Industrial Commission prior to her death in compliance with the then existing statute. Following her death, the administrator of her estate pursued her claim and prosecuted it all the way through the courts. This court found no error in the administrator’s actions.
Appellee’s reliance on Whitmore is misplaced. Prior to 1931, a legal representative of a deceased employee was permitted to prosecute a workers’ compensation claim by statute. Pursuant to G.C. 1465-76 (104 Ohio Laws 194), the legal representative of a deceased employee could make application for an award. Thus, it is not unreasonable that this court found no error in the administrator’s actions. Permitting the legal representative or administrator of an estate of a deceased dependent to prosecute a claim would have been a logical extension of the laws at that time. However, this no longer holds true. G.C. 1465-76 was repealed effective July 9,1931 (114 Ohio Laws 39).2
The present Workers’ Compensa*141tion Act does not contain any provisions which confer the right to file a claim or an appeal upon a legal representative of a claimant’s estate. R.C. 4123.519 provides the right of appeal to the claimant and the employer only. Therefore, we hold that the legal representative of the estate of a workers’ compensation claimant may not appeal a decision of the Industrial Commission to a common pleas court pursuant to R.C. 4123.519. While this may be a harsh result, we find that to construe this provision otherwise would be legislation by unjustified judicial interpretation. “[I]t must be recognized that a comb, in interpreting a legislative enactment, may not simply rewrite it on the basis that it is thereby improving the law.” Seeley v. Expert, Inc. (1971), 26 Ohio St. 2d 61, 71, 55 O.O. 2d 120, 126, 269 N.E. 2d 121, 128. “[A] statute which is free from ambiguity is not subject to judicial modification under the guise of interpretation.” Pulley v. Malek (1986), 25 Ohio St. 3d 95, 96-97, 25 OBR 145, 147, 495 N.E. 2d 402, 404.
Based on the foregoing, we find that the trial court did not have subject matter jurisdiction over the executor’s appeal filed pursuant to.R.C. 4123.519 by a party that had no right to file such an appeal.3 The motion to dismiss for lack of subject matter jurisdiction should have been granted in favor of the appellants.4
Accordingly, we reverse the judgment of the court of appeals.

Judgment reversed.

Moyer, C.J., Holmes, Douglas and Wright, JJ., concur.
Sweeney and H. Brown, JJ., dissent.

 Civ. R. 12(H)(3) provides:
“Whenever it appears by suggestion of the parties or otherwise that the court lacks jurisdiction of the subject matter, the court shall dismiss the action.”


 We are also not persuaded by the *141authority of State, ex rel. Hoper, v. Indus. Comm. (1934), 128 Ohio St. 105, 190 N.E. 222. It is unclear whether the administrator of the deceased dependent’s estate perfected an appeal from the decision of the Industrial Commission prior to or after July 1931. Furthermore, Hoper relies exclusively on the authority of Whitmore, supra, and Indus. Comm. v. Dell (1922), 104 Ohio St. 389, 135 N.E. 669. Both cases were decided when G.C. 1465-76 was still in effect.


 Moreover, assuming Agnes Breidenbach had filed the appeal in her own right, and then died, we would be compelled to follow our decision in Youghiogheny & Ohio Coal Co. v. Mayfield (1984), 11 Ohio St. 3d 70, 72, 11 OBR 315, 317, 464 N.E. 2d 133, 135. In footnote 3, we declined “to substitute a representative of the claimant’s estate to the appeal pursuant to Civ. R. 25, as the estate does not have any interest in the appeal due to the language of R.C. 4123.519.” Id. at 72, 25 OBR at 317, 464 N.E. 2d at 135.


 Because the issue addressed is dis-positive of this action, it is unnecessary to address appellants’ other proposition of law.